POLLARD',
the holder of two promissory notes against Fullenwider, put them in the hands of Rowland, an attornejr at law,, to he collected from the maker. The following .receipt was-given for the notes: “Received of E. Pollard one note on if. Fullenwider for 100 dollars in land-office money, dated 21st Aug. 182Ó, and due the first of May then next; also one note on said Fullenwider for 100 dollars and 37 cents, payable in leather to be delivered four miles from Bloomington, on or before the. 15th Nov. 1820, to collect. I am to receive the customary fees when the money is collected, and if it is never collected then a reasonable fee for my trouble.-J. Rowland.” Fullenwider’s residence was forty miles from Rowland’s, and in a county in which Rowland did not practise law. 'Rowland, without Pollard’s knowledge, sent the notes for collection to ,Stephen, an .attorney at law, and resident in the same county with Fullenwider. Stephen, without delay, obtained judgment against Fullenwider on the notes; and issued a fieri facias thereon, which was returned nulla bona. A few months afterwards, Stephen, as attorney of Pollard, received from Fullenwider the amount of the judgment—part in cash and part in property— which he converted to his own use.
Held, that Rowland was accountable to Pollard for the acts, of Stephen in the business, to the same extent that Stephen himself was; and that he could make no defence to the suit of Pollard on the premises, which Stephen could not make wepe he sued- by Pollard. '
*23Held, also, that though Rowland, could not, under the circumstances of the case, be made liable to Pollard for negligence or a v/ant of skill in the management of the-business; yet that he was liable to the suit of Pollard, in consequence of Stephen's collection of the money due from Fullenwider to Pollard, and of the non-payment of the same by Stephen f o Pollard (1).

 There was another point decided in this case, but which, having been since overruled, is not here noticed.
A suit cannot be maintained against an agent for money collected for his principal, nor against an attorney at law for money collected for his client, until after the mdney has been demanded. Armstrong v. Smith, May term, 1833. Judah v. Dyott, Nov. term, 1833. Post.
An attorney is not liable for a mistake in a point of law on which reasonable doubt may be entertained. King v. Burt, 1 Nev. & Man. 263.